UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4359
STEVEN LAMONT TURNER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
                  James C. Turk, District Judge.
                           (CR-00-79)

                  Submitted: December 18, 2001

                      Decided: January 7, 2002

      Before WIDENER and WILKINS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Clayman R. Norfleet, THE LAW OFFICE OF CLAYMAN R. NOR-
FLEET, P.C., Martinsville, Virginia, for Appellant. John L. Brown-
lee, United States Attorney, Anthony P. Giorno, Assistant United
States Attorney, Roanoke, Virginia, for Appellee.
2                      UNITED STATES v. TURNER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Steven Lamont Turner appeals his conviction and sentence
imposed after he entered a conditional plea of guilty to possession
with intent to distribute cocaine base in violation of 21 U.S.C.A.
§ 841 (West 2000), and possession of a firearm in furtherance of a
drug trafficking crime, in violation of 18 U.S.C.A. § 924(c) (West
2000). We affirm.

   After the district court denied his motion to suppress evidence,
Turner entered a conditional plea agreement, which permitted him to
appeal the denial of the motion to suppress. Turner timely appealed
the denial, contending the search warrant was invalid because it was
based on stale probable cause and the good faith exception was inap-
plicable.

   We review findings of fact made by a district court in ruling on a
motion to suppress for clear error and review the ultimate suppression
decision de novo. United States v. Rusher, 966 F.2d 868, 873 (4th Cir.
1992). Our inquiry is whether the magistrate had a substantial basis
for his conclusion that probable cause existed based on the totality of
the circumstances. Illinois v. Gates, 462 U.S. 213, 238 (1983); United
States v. Williams, 974 F.2d 480, 481 (4th Cir. 1992). Time is a cru-
cial element of probable cause for issuance of a search warrant; how-
ever, the passage of time in itself is not necessarily dispositive. United
States v. McCall, 740 F.2d 1331, 1335-36 (4th Cir. 1984).

   We find the affidavit of probable cause attached to the search war-
rant recited the facts in support of the warrant and provided the mag-
istrate with a substantial basis for determining probable cause existed.
Thus, the district court did not err in finding the magistrate had proba-
ble cause for the issuance of the search warrant and in denying Tur-
ner’s motion to suppress.
                      UNITED STATES v. TURNER                        3
   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                          AFFIRMED